McCarthy, J.
The plaintiff on October 21, 1896, placed in ¿he hands of the defendant Miller, as stakeholder, the sum of $100, his wagering that sum against $300, also apparently placed in *706Miller’s hands by one L. Fisher. The terms of .the wager is in the defendant’s handwriting as follows: '“If Bryan is elected, Frank Miller pays Liebman. $400.” This writing was headed by the words “ $400 received. Exchange memorandum of election bet between. J. Liebrnan and F. Miller.”
It: is quite apparent, from this writings ' and, from defendant’s letter to plaintiff,, dated October 19, 1896, and also from his verbal /statement made to plaintiff, all of which appears in the printed Srecordj. that defendant acted as stakeholder- of the above wager.
That an actual wager was made between plaintiff and Fisher concerning' the election of a. president of the United States^ and which was hot yet determined is apparent; '
The transaction in question was clearly a wager, and the defendant a stakeholder within the meaning of the law. 1 R. S. 662, §§ 8,9.
The plaintiff’s right to recovery of the fund deposited by him with defendant is clear.
He was not bound to commence his action to recover the same within three months after such delivery, for section 14 of the act just. referred to does "not apply-to wagers of .this kind," but' only playing or betting upon- any game. - ‘ .
This transaction was not a wager or bet upon a game, but. was upon an event which was, at the time of the making of such wager, an unknown or contingent event, and, therefore, does not apply as the appellant asserts.
Upon the whole record, in our judgment, the trial justice was right in directing a verdict for the plaintiff, and the judgment, therefore, is affirmed, with costs.
Schuchman, J., concurs.
■ Judgment affirmed, with costs.